Citation Nr: 0914124	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-36 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from June 1956 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied service connection 
for spondylolisthesis.

This case was previously before the Board in September 2007 
and October 2008 at which times it was remanded.  The actions 
requested in those remands have been undertaken and the case 
has returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence does not show that any currently diagnosed 
low back disorder, to include degenerative changes of the 
lumbar spine, had its origins in service (to include 
presumptively), or is etiologically related to the Veteran's 
period of active service or any incident therein.

2.  The clinical evidence fails to establish a current 
diagnosis of either spondylolisthesis or spina bifida.


CONCLUSION OF LAW

A low back disorder, to include degenerative changes of the 
lumbar spine, was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include 
explanation to the effect that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007)

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in May 2003, September 2007 and December 
2008 that fully addressed the notice elements and were sent 
both prior and subsequent to the initial AOJ decision in this 
matter issued in July 2003.  The letters informed the Veteran 
of what evidence was required to substantiate the service 
connection claim now on appeal and of his and VA's respective 
duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the Veteran was 
provided such notice in September 2007 and December 2008.  
However, inasmuch as the service connection claim being 
adjudicated on the merits herein is being denied, such 
matters are moot and the Board finds no prejudice to the 
Veteran in proceeding with the present decision.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here the file contains the Veteran's STRs.  Post-service VA 
medical records are incorporated by reference in 2008 VA 
examination report, and the file contains statements provided 
by the Veteran, his son and friends.  

In June 2008, a VA examination pertaining to the claim on 
appeal was conducted and a medical opinion was provided.  
Subsequently, MRI (magnetic resonance imaging) studies were 
undertaken in July 2008 and an addendum VA opinion was 
provided in July 2008 following review of the MRI findings.  
In argument presented in March 2009, the Veteran's 
representative contends that the diagnoses provided in the 
July 2008 addendum to the VA examination report of June 2008 
were not confirmed by a radiologist.  However, the record 
clearly reflects that the addendum was offered following the 
completion of, and largely based upon, review of MRI studies 
of July 2008 which were interpreted and verified by a VA 
radiologist.  Hence, there is no merit to this argument and a 
Remand is not required.  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
available additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for a low back 
disorder in May 2003.

The STRs include examination reports dated in 1955 and 1956 
reflecting that clinical evaluation of the spine was normal.  
In January 1959, the Veteran was seen with complaints of low 
back pain assessed as low back syndrome.  X-ray films taken 
in February 1959 revealed sacralization of L5 with spina 
bifida occulta, bilateral spondylysis and spondylolisthesis 
of L5.  An entry dated later in February 1959 indicates that 
the Veteran was hospitalized for further evaluation of the 
low back problems at which time congenital spondylolisthesis, 
existing prior to service, was diagnosed.  When examined in 
1959, it was noted that the Veteran had initially sustained a 
back injury in November 1958 while playing soccer.  Clinical 
evaluation of the spine was abnormal due to symptomatic 
spondylolisthesis and the examiner commented that the back 
symptoms were worse than when examined during the previous 
year.  In January 1961, the Veteran complained of a back 
injury resulting from playing basketball.  On examinations 
conducted in December 1963, December 1964 and November 1965, 
clinical evaluation of the spine was normal.  

In October 2004, a statement from the Veteran's 
representative was received referencing information from the 
Taber Cyclopedic Medical Dictionary (2001) to the effect that 
there was no indication that spondylolisthesis was a 
congenital or developmental condition.  

The file contains an October 2007 statement from the 
Veteran's son indicating that the Veteran suffered from 
constant back pain during the day and night.  Also on file is 
a statement dated in October 2007 from a couple who had known 
the Veteran for 30 years, they attested that during that 
time, his back had continually been a problem.   

A VA examination was conducted in June 2008 and the examiner 
indicated that the claims folder was reviewed.  The examiner 
indicated that the first indication of post-service back 
treatment was documented in a VA records dated in 2003 at 
which time the Veteran reported having spondylolisthesis with 
low back pain.  The examiner also referenced VA X-ray films 
taken in November 2005 which revealed a minor abnormality 
identified as degenerative changes of the lumbar spine.  Also 
referenced was a VA record dated in March 2006, at which time 
the Veteran complained of a 40-year history of a back injury.  
At that time, chronic low back pain and degenerative disc 
disease of the lumbar spine were diagnosed.  On examination, 
the Veteran complained of a 40-year history of back pain and 
gave a history of a back injury caused by playing soccer 
during service.  

Initially, a diagnosis of spina bifida occulta was made, 
which the examiner described as congenital and unlikely 
related to the Veteran's period of military service.  The 
examiner commented that consultation with VA radiology 
indicated that spina bifida occulta did not predispose one to 
a higher incident of degenerative changes.  An MRI was 
ordered to determine if this was the etiology of the 
Veteran's back problems.  The examiner also noted that lumbar 
spondylolisthesis had been diagnosed in 1959, which was 
likely related to the Veteran's in-service back injury, but 
noted that this was not noted on the 1965 separation 
examination report and was not shown by X-ray films taken in 
2005.  Then examiner opined that since the 2005 X-ray films 
had not shown evidence of spondylolisthesis, it would seem 
more likely that the Veteran's current low back pain was 
related to degenerative changes of the spine which were most 
likely attributable to factors including advancing age and 
chronic running and were less likely attributable to a remote 
soccer injury in service.   

MRI studies of the lumbar spine were completed in July 2008 
which revealed multi-level osteoarthritic disease, normal 
positioning of the conus medullaris and no demonstration of 
spine bifida occulta.  

An addendum to the June 2008 VA examination report was 
provided in July 2008.  The examiner concluded that the MRI 
revealed no evidence of spondylolisthesis or spina bifida 
occulta, explaining that spondylolisthesis would not show 
normal alignment of the lumbar spine, but rather a forward 
slip of one vertebra over another.  The examiner opined that 
it was therefore more likely that the Veteran's current low 
back pain was related to degenerative changes of the lumbar 
spine, as a result of advancing age and running.  The 
examiner further opined that such lumbar spine pathology was 
less likely to a remote injury sustained during service.  

Legal Analysis

The Veteran maintains that a currently claimed low back 
disorder is etiologically related to a back injury sustained 
in service while playing soccer in 1958.  The Veteran has 
specifically claimed service connection for 
spondylolisthesis.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
arthritis, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A diagnosis of degenerative changes of L4-5 was made upon VA 
examination conducted in 2008.  As a currently diagnosed low 
back disorder is clearly shown, Hickson element (1) is 
satisfied.

The remaining question is whether or not any currently 
manifested low back disorder was incurred in or aggravated by 
the Veteran's active military service, presumptively or 
otherwise.

With respect to the second Hickson element, the pertinent 
STRs reflect that both spina bifida and spondylolisthesis 
were diagnosed during service in 1959.  However, after 1961, 
the file contains no further reference to any back problems 
or diagnosed low back disorders and no clinical abnormality 
of the back was noted upon examinations condition in 1964 and 
1965 (separation examination report).  The Veteran's 
separation physical examination report is highly probative as 
to the Veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision). 

Post service, the Veteran initially sought treatment for back 
problems in 2003, more than 35 years after his discharge from 
service.  Since the file contains no evidence establishing 
that arthritis of the low back was diagnosed during service 
or during the Veteran's first post-service year, service 
connection on a presumptive basis is not warranted.

Turning to the third element, medical nexus, to date the 
record contains no probative and competent medical evidence 
or opinion which establishes or even suggests that an 
etiological relationship exists between the Veteran's 
currently diagnosed low back disorder, degenerative changes 
and his period of service.  A requirement for a showing of 
such a relationship has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has held that 
a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
Veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

In this case, the Board finds that the most probative 
evidence on file as to this element consists of the opinion 
of the VA examiner with addendum (2008) to the effect that 
the Veteran's low back problems were not caused by or the 
result of service.  The examiner reasoned that the evidence 
did not support a showing of an on-going and chronic back 
condition since service and indicated that age and activity 
were the most likely factors causing his current back 
problems as opposed to a remote injury sustained in service.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion. See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file and 
clinical evaluation of the Veteran, and was supported by a 
logical rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  The Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight 
and the file contains no contrary competent medical opinion.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Moreover, in this case, there is a large gap in evidence from 
approximately 1961 until about 2003, during which time it 
appears that the Veteran received no treatment for a low back 
disorder, no such symptomatology was documented, and no low 
back disorder was diagnosed.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In essence, any assertions 
of continuity and chronicity of low back problems since 
service are unsupported. See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against the claim.).  
Therefore, neither chronicity nor continuity of a low back 
disorder since service is established.  38 C.F.R. § 3.303(b) 
(2008); See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested low back disorder 
as a result of a service-related injury.  While he is 
certainly competent to relate his symptomatology in service 
and after service, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran and other lay-persons, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the currently claimed low back condition 
with events or incidents which occurred in or are related to 
service, are not competent medical evidence.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed low back disorder is related to service, Hickson 
element (3), medical nexus, is not met.

The Veteran has specifically claimed service connection for a 
back disorder identified as spondylolisthesis.  As previously 
mentioned, this condition was diagnosed during his period of 
service.  However, the record in this case contains no 
current clinical diagnosis of spondylolisthesis, or of spina 
bifida which had also been diagnosed in service.  The Court 
has recently addressed what constitutes "current disability."  
The Court held that the requirement that a current disability 
be present is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if the disability 
resolves prior to the adjudication of the claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the 
claim for a low back disorder was filed in 2003; since that 
time the record is negative for any clinical diagnosis of 
spondylolisthesis, or of spina bifida.  Specifically, MRI 
studies were conducted in 2008 which specifically failed to 
show either one of these conditions.  The law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a current disability.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed.  Thus, because the evidence on file does not 
contain a current diagnosis of either spondylolisthesis or of 
spina bifida, service connection for these specific 
conditions is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a low back disorder.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


